Order filed December 2, 2021




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00469-CV
                                   ____________

                        UNIQUE MICA GREEN, Appellant

                                         V.

                SHAWNTONYA LAVINGHOUSEZ, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 109650-CV

                                      ORDER

      Appellant filed a pro se notice of appeal in this case on August 12, 2021. On
August 21, 2021, appellant filed a statement of inability to afford payment of court
costs in this case. This court deemed appellant indigent for purposes of the
appellate filing fee only. See Tex. R. App. P. 20.1. This court further informed
appellant that to obtain the clerk’s record without payment of costs, a party must
file a statement of inability to afford payment of court costs in the trial court. See
Tex. R. Civ. P. 145.
      The court reporter’s information sheet filed September 16, 2021, states that
the reporter’s contest to appellant’s claim of indigence was sustained. It is
therefore apparent that appellant filed a Statement of Inability to Afford Payment
of Costs in the trial court. “A party who files a Statement of Inability to Afford
Payment of Court Costs cannot be required to pay costs except by order of the
court as provided by this rule.” See Tex. R. Civ. P. 145(a). Because the clerk’s
record has not been filed, the record before this court does not reflect that appellant
has been ordered to pay costs pursuant to Rule 145.

      Therefore, we order the Brazoria County District Clerk and the court
reporter for the 412th District Court to prepare and file with this court the record of
all trial court proceedings on appellant’s claim of indigence, including the trial
court’s order on the court reporter’s contest. See Tex. R. Civ. P. 145(f)(3). The
record must be provided without charge and filed with this court on or before
December 2, 2021.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.